Citation Nr: 1439021	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hydrocephalus with persistent ventriculomegaly.  

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1980 to July 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2007 and May 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issue of entitlement to an initial disability rating for hydrocephalus for further development in August 2010 and August 2012.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review. 


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, hydrocephalus has manifested subjective complaints of vertigo, headaches, nausea, lightheadedness, and dizziness, for which the Veteran is separately compensated.  

2.  Throughout the initial rating period on appeal, the Veteran's hypertension has manifested systolic pressure readings consistently below 160, diastolic pressure readings consistently below 100, and has required continuous use of medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hydrocephalus have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8045- 9304 (2008) and 8045 (2013). 

2.  The criteria for an initial compensable disability rating for hypertension have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Compensable Rating for Hydrocephalus

Service connection for hydrocephalus with persistent ventriculomegaly was granted in the October 2007 rating decision that is the subject of this appeal.  A noncompensable, or zero percent, disability rating was assigned, effective from August 1, 2006.  The Veteran contends that he is entitled to a compensable disability rating for hydrocephalus, although he has made no specific contentions regarding his symptoms or the basis for his contention.

At the outset, the Board notes that the Veteran has service connection for the following disabilities: posttraumatic stress disorder (PTSD), diabetes mellitus, left cubital tunnel syndrome, tinnitus, vertigo, costochondritis, bronchitis, hemorrhoids, erectile dysfunction, post-operative jaw residuals, hydrocele, hypertension, and headaches.  

Moreover, the Board has already addressed a number of service connection and disability rating issues related to symptoms that could arguably be attributed to hydrocephalus during the course of this appeal in its August 2010 and August 2012 decisions.  Specifically, in its August 2010 decision, the Board denied service connection for a right hand disability, granted a higher disability rating for left hand ulnar neuropathy/cubital tunnel syndrome, and denied  higher disability ratings for migraine headaches, diabetes mellitus, and costochondritis.  In August 2012, the Board denied reopening of the right hand disability claim, denied service connection for a traumatic brain injury (TBI), and denied higher disability ratings for vertigo/Meniere's disease and costochondritis.  Therefore, since these issues have already been addressed by the Board during the course of this appeal, they will not be addressed again in this decision.        

As there is no diagnostic code specific to hydrocephalus, the Veteran's service-connected hydrocephalus has been evaluated under Diagnostic Code 8045, which addresses traumatic brain injury (TBI), found in 38 C.F.R. § 4.124a.  During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5). 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

Under the previous regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, the amended regulations provide for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a , Diagnostic Code 8045 that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  (Parenthetically, the Board notes that no such request has been made in this case.)  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" (hereinafter "Table") provides as follows: 

Facets of cognitive impairment and other residuals of TBI not otherwise classified:

Memory, attention, concentration, executive functions
0 - No complaints of impairment of memory, attention, concentration, or executive functions.
1 - A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.
2 - Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.
3 - Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.
Total - Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment
0 - Normal.
1 - Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
2 - Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.
3 - Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
Total - Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social interaction
0 - Social interaction is routinely appropriate.
1 - Social interaction is occasionally inappropriate.
2 - Social interaction is frequently inappropriate.
3 - Social interaction is inappropriate most or all of the time.

Orientation
0 - Always oriented to person, time, place, and situation.
1 - Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.
2 - Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.
3 - Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
Total - Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system)
0 - Motor activity normal.
1 - Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).
2 - Motor activity mildly decreased or with moderate slowing due to apraxia.
3 - Motor activity moderately decreased due to apraxia.
Total - Motor activity severely decreased due to apraxia.

Visual spatial orientation
0 - Normal.
1 - Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).
2 - Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).
3 - Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).
Total - Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms
0 - Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.
1 - Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.
2 - Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral affects
0 - One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.
1 - One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
2 - One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.
3 - One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication
0 - Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.
1 - Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.
2 - Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.
3 - Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.
Total - Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.

Consciousness
Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

Disability Rating Prior to October 23, 2008

The Board has first examined the lay and medical evidence pertinent to the period on appeal prior to October 23, 2008, to determine if a compensable disability rating is warranted under the pre-amendment version of Diagnostic Code 8045.  

The Veteran was afforded a VA general medical examination in August 2007.  He reported headaches two times per month.  He denied recent vomiting.  It was noted that a CT scan performed for symptoms of vertigo showed hydrocephalus, but that a neurologist had said he did not have hydrocephalus.  The Veteran denied any muscle, joint, or psychiatric symptoms.  He reported mild numbness in the bilateral fourth and fifth fingers.  

On physical examination at the August 2007 VA examination, gait was normal, and musculoskeletal examination was normal.  There was no impaired strength or dexterity of the hands.  Neurologic examination was normal.  There was some sensory loss along the ulnar nerve distribution in both hands.  Psychiatric examination was normal.  A CT scan of the head revealed ventriculomegaly involving the lateral, third, and fourth ventricles, consistent with normal pressure hydrocephalus as well as other forms of communicating hydrocephalus.  The VA examiner assessed bilateral ulnar neuropathy/cubital tunnel syndrome, diabetes, post-operative jaw surgery with residuals, hemorrhoids, costochondritis, post-operative ingrown toenails, gall stones, headaches/migraines, hydrocephalus with persistent ventriculomegaly, sinusitis and chronic bronchitis, and post-operative vasectomy.

The August 2007 VA examiner did not distinguish between symptoms related to hydrocephalus versus other service-connected disabilities or non-service-connected disabilities.  

At an August 2007 VA psychiatric examination, it was noted that the Veteran did not have inappropriate behavior, remote, recent, and immediate memory were intact, and the Veteran was capable of managing financial affairs.  The VA examiner assessed PTSD and depression, and noted that the mental disability symptoms were only transient or mild, and would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

An August 2007 VA treatment note also noted normal musculoskeletal and neurological examinations.  The Veteran was fully oriented, and his manners and interaction were appropriate.  

In December 2007, the Veteran had a neurology consultation at VA.  He related a history that his symptoms - which included vertigo, dizziness, and lightheadedness with nausea and emesis - began in 1984.  He stated that he sometimes experienced a sensation that something was about to happen and would stay quiet for a while, not being able to complete a sentence.  He also reported severe headaches with nausea, emesis, pounding, and throbbing.  Further, the Veteran stated that he would sometimes suddenly wake up in a fright, felling tired and drained with vertigo, and then he would have an emesis.  He denied any loss of consciousness or photophobia.  Neurological and motor examination were normal, as were gait and station.  An EEG study was normal.  The neurologist assessed spells which could be differentially diagnosed as migraine equivalents, dizziness, or partial simple seizures.  

According to a January 2008 neurology note, an MRI of the brain, which showed enlarged lateral ventricles, possibly representing a communicating hydrocephalus, did not provide any clarification as to the nature of the spells.

At a March 2008 primary care visit, the Veteran reported that he did not follow up with the neurologist after the last visit.  He stated he was still experiencing infrequent headaches, but that he felt well overall.  He denied any recent mood changes, anxiety, or loss of memory.  Mood was appropriate, memory was grossly normal, and the Veteran was fully oriented.  

In July 2008, it was noted that cranial nerves II through XII were grossly intact, and headaches were stable.  

Based on the foregoing, the Board finds that the weight of the evidence is against a compensable evaluation for hydrocephalus for the rating period prior to October 23, 2008.  Although the 2007 VA examiner assessed bilateral cubital tunnel syndrome, the Board notes that service connection for left cubital tunnel syndrome has been in effect since August 2006.  Moreover, the Board already denied service connection for a right hand disability in its August 2010 decision.  There is no evidence of any other neurological disease, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc.  Although the neurologist stated that the Veteran's "spells" could be differentially diagnosed as seizures, this diagnosis was not confirmed. 

Moreover, the Veteran is also already compensated for his subjective complaints of headaches, dizziness, vertigo, and light-headedness, as service connection for vertigo and headaches has also been in effect since August 2006.  Notably, these are the same symptoms upon which the differential diagnosis of seizures was made.  Further, the evidence does not demonstrate insomnia or any other subjective symptoms related to the hydrocephalus.

As previously noted, prior to the October 23, 2008 amendments, Diagnostic Code 8045 provided that purely subjective complaints such as headache, dizziness, and insomnia are to be rated as 10 percent disabling and no more under Diagnostic Code 9304, which addresses dementia due to head trauma.  In this case, as noted above, the Veteran has already been separately compensated for his subjective symptoms.  In this regard, the Board notes that pyramiding - that is, the evaluation of the same disability, or the same manifestation of a disability - under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Thus, Diagnostic Code 8045 does not allow for a compensable disability rating for any part of the rating period on appeal prior to October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

There are no other applicable diagnostic codes that would allow for a compensable disability rating prior to October 23, 2008.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a compensable disability evaluation for hydrocephalus for the rating period prior to October 23, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Disability Rating from October 23, 2008, Forward

Next, the Board has considered the evidence pertinent to the rating period on appeal from October 23, 2008, forward, to determine whether a compensable disability rating is warranted under the amended Diagnostic Code 8045.  The Board notes that it has considered the rating criteria under the pre-amendment regulations, but that the new regulation is more favorable to the Veteran.    

At a November 2008 primary care visit, it was noted that the Veteran appeared well, was alert and fully oriented, and in no acute distress.  Ear, nose, and throat examination was grossly normal.  The doctor assessed a urinary tract infection and noted that the Veteran's diabetes was not adequately controlled.  Later that month, the Veteran stated he had not exercised much, but was planning to exercise. 

In December 2008, the Veteran attended a neurosurgical consultation at VA.  He reported headaches since 1986 that had not worsened.  He reported that the headaches were more severe when he was stressed out, but said that the headaches did not significantly affect his life.  He did not complain of any unsteadiness or problems with gait disturbance.  He did not have any urinary incontinence.  Positive findings on physical examination included balance disturbance and ringing in the ear.  Cranial nerves were intact, motor examination was normal, and sensory examination was normal.  Deep tendon reflexes were hard to obtain.  Plantars were down going.  Gait was observed to be normal.  Review of an MRI showed large ventricles and no signs of obstruction.  The neurosurgeon concluded that the Veteran did not have any signs of active hydrocephalus, did not need any treatment for it, and that there should be absolutely no restriction in activity.  

Depression and PTSD screenings conducted in January 2009 were negative.  

VA treatment notes from March and October 2010 indicate that the Veteran appeared well, was alert and fully oriented, and in no acute distress.  Examination of the ears, nose, and throat was grossly normal.  Neurological examination was normal, with cranial nerves grossly intact and normal strength and sensation.  No psychiatric symptoms were noted, and depression and PTSD screenings were negative.  

In November 2010, the Veteran sought mental health treatment at VA. Grooming and hygiene were good.  His motor behavior was noted to be restless.  Eye contact was good.  His facial expression was worried, and his attitude was avoidant.  Mood was anxious, but affect was appropriate and variable.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was optimistic, and insight was adequate.  The assessment was PTSD with likely secondary depressive symptoms that may not rise to the level of full depression.

At a psychosocial assessment the same month, the Veteran reported symptoms including nightmares, intrusive thoughts, poor sleep, irritability, impatience, anger, hypervigilance, and startle reaction.  He also admitted to avoidance of situations, thoughts, and feelings related to trauma experiences, and endorsed symptoms of depression and anxiety.  The clinician observed emotional exacerbation and tearfulness during the evaluation.  

The Veteran was afforded a VA brain and spinal cord examination in April 2011.  He reported daily (or more often) headaches that lasted for hours at a time.  He denied weakness, paralysis, dysesthesias, paresthesias, numbness, seizures, vision problems, decreased sense of taste or smell, and speech problems.  He reported some occasional difficulty with balance.  He denied cognitive impairment, impaired bladder function, difficulty breathing or swallowing, fatigability, and mobility problems.  He reported frequent insomnia and tinnitus.  

On physical examination in April 2011, reflex and motor examinations were normal.  There was no evidence of cranial nerve impairment, gait abnormality, imbalance or tremors, fasciculations, cognitive or psychiatric impairment, speech impairment, or limitation of joints.  There were no sensory complaints.  The Veteran stated he was employed full-time and was deemed capable of managing his financial affairs.  The VA examiner assessed diabetes, which caused lightheadedness once or twice a week, daily headaches of unknown triggers, dizziness that accompanied his headaches, intermittent tinnitus, and vertigo two to three times per week.  The examiner stated that none of these conditions interfered with the Veteran's job.  Physical examination was unremarkable and there were no neurological findings.  In conclusion, the VA examiner stated that it is not possible to distinguish between symptoms resulting from the hydrocephalus with ventriculomegaly and any other service-connected or non-service-connected conditions, because many of these can all cause the same symptomatology from which the Veteran suffers.  The Veteran's medical issues - including diabetes, PTSD, labyrinthitis/vertigo/Meniere's, and tinnitus can all play into the hydrocephalus symptoms.  

The Veteran was also afforded a VA examination to evaluate his vertigo/Meniere's disease in March 2011.  He reported symptoms including a room spinning sensation lasting between 10 and 90 minutes with each episode and occurring one or two times per day on a nearly daily basis.  During each episode, he denied any hearing changes or roaring tinnitus.  He reported a headache that occurred shortly after the onset of the room spinning sensation, and stated that between five and ten percent of these episodes were associated with nausea and vomiting.  The VA examiner assessed true vertigo, noting the absence of symptoms consistent with Meniere's disease.  The examiner recommended vestibular testing to determine if there is peripheral vestibular pathology, but stated that the symptoms were most consistent with migraine-associated vertigo of central origin.  

Based on vestibular testing conducted in September 2011, the March 2011 VA examiner penned an addendum in October 2011.  The examiner opined that the Veteran had not experienced an objective increase in vestibular dysfunction, and that the current dizziness complaints were not related to military service or to acute labyrinthitis sustained while in the military.

The Veteran was also afforded a VA peripheral nerves examination in June 2011.  He reported right hand tingling with spasm and numbness since 1996.  Notably, there was no gait abnormality or imbalance on physical examination.  Sensory examination to light touch was normal, and motor examination was normal.  The examiner assessed right hand paresthesias and opined that it is less likely than not due to or aggravated by diabetes, noting that it was attributed to low levels of vitamin B12 in 2007 and that it was currently intermittent and not constant.  

The Veteran was afforded a VA TBI examination, which included a physical and neuropsychological examination, in April 2013.  It was noted that he had a diagnosis of PTSD, as well as residuals of TBI including three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships, equating to a level 1 impairment under the criteria for subjective symptoms found in the Table.  These subjective physical symptoms included episodes of vertigo with nausea, vomiting, dizziness, and headaches, for which no definitive diagnosis has been made.  These episodes occurred three to four times per month.  The examiner noted that the Veteran was not demonstrating other neurological symptoms that would suggest any increase in the intracranial pressure.  Speech, coordination, and other neurological findings were all essentially within normal limits, and the Veteran denied problems with coordination, gait, and balance in between the vertiginous episodes.  

The April 2013 VA examiner noted that it was possible to distinguish the Veteran's hydrocephalus symptoms from his PTSD symptoms, as the subjective symptoms observed were physical, while the PTSD manifested only in anxiety symptoms.  Moreover, the examiner concluded that the hydrocephalus symptoms did not impact the Veteran's ability to work.  

It was noted that neuropsychological testing revealed scores for working memory, visual and auditory immediate and delayed memory, visual processing speed and visual flexibility, abstract reasoning, verbal naming ability, and spontaneous verbal expression, which indicated higher-than-expected neurocognitive functioning.  The neuropsychologist concluded that the testing results were not consistent with neuropsychological deficits due to hydrocephalus, and noted that the Veteran's ability to earn a 4.0 at Bellevue University, graduating in 2013, and maintain a full-time job as an Air Force Cadet Officer/Trainer was consistent with neuropsychological testing being within normal limits and in many areas very impressive.  In sum, the April 2013 VA examiner concluded there was no cognitive disorder caused by the hydrocephalus.  

In going through the facets of TBI at the April 2013 VA examination, there were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal, and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  There were no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  In sum, there was no impairment in any of the facets of cognitive impairment listed in the Table, except for subjective symptoms, which were rated at a level 1 impairment.  

VA treatment records dated after the 2013 VA examination show negative neurological examinations, including in April 2014, when there were no complaints of dizziness, convulsions, memory loss, paralysis, loss of consciousness, change in sensation, or poor coordination.  

After reviewing the lay and medical evidence of record, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating from October 23, 2008, forward.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  

First, the Board has evaluated the Veteran's cognitive, emotional/behavioral, and physical impairment resulting from hydrocephalus using the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

The Board notes that emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately under 38 C.F.R. § 4.130 (Schedule of Ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder due to TBI, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other residuals of TBI Not Otherwise Classified."  In this case, the Veteran is currently diagnosed with a comorbid mental disability - PTSD, evaluated as 30 percent disabling.  Although the VA examiners and clinicians have stated that the emotional/behavioral symptoms associated with PTSD (anxiety) could be distinguished from the symptoms of hydrocephalus, where there is any doubt, the Board has provided the Veteran with the benefit of the doubt and considered his emotional/behavioral problems under the neurobehavioral effects facet of the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

The evidence does not demonstrate any memory impairment.  All clinicians have noted memory within normal limits throughout the rating period on appeal from October 23, 2008.  Moreover, the April 2013 VA examiner noted that the Veteran's neurocognitive functioning was within normal limits and, in fact, higher than expected.  Thus, memory, attention, concentration, and executive functions warrant an impairment level of zero, as no impairment in those areas has been demonstrated.

Next, the Veteran's judgment was noted to be normal by the April 2013 VA examiner, and there is no indication of impairment of judgment at any time during the period on appeal under consideration.  Thus, the assignment of an impairment level of zero is appropriate for judgment.

Social interaction has been routinely appropriate, warranting an impairment level of zero.  The Veteran has always been fully oriented, so an impairment level of zero is assigned for orientation.  

There have been no deficits of motor activity or visual spatial orientation.  Therefore, an impairment level of zero is also assigned for those facets.  

With regard to subjective symptoms, the April 2013 VA examiner concluded that the Veteran had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships, equating to a level one impairment under the criteria for subjective symptoms found in the Table.  These subjective physical symptoms included episodes of vertigo with nausea, vomiting, dizziness, and headaches, for which no definitive diagnosis has been made.  However, the Board notes that the Veteran has been granted separate ratings for both vertigo and headaches, which encompass these subjective symptoms.  

No neurobehavioral effects have been attributed to the Veteran's hydrocephalus.  The only symptom found on examination has been anxiety, which is attributed to his service-connected PTSD.  Therefore, the assignment of an impairment level of zero for neurobehavioral effects is appropriate.    

The Veteran was consistently able to communicate and comprehend spoken and written language, so an impairment level of zero is assigned for communication.  Finally, the evidence does not demonstrate a persistently altered state of consciousness, minimally responsive state, or coma, so no score is assigned for consciousness.    

In sum, none of the facets listed in the table are evaluated as "total," and the weight of the evidence demonstrates that the highest level of impairment of any given facet is 1 (for subjective symptoms).  In fact, the symptoms attributed to hydrocephalus are limited to vertigo, headaches, nausea, lightheadedness, and dizziness.  The Veteran has already been granted service connection for headaches and vertigo.  Therefore, even though he has a score of 1 for subjective symptoms, under 38 C.F.R. § 4.124a, a compensable evaluation is not warranted, as the Veteran has already been separately compensated for his individual symptoms.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  As noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

Thus, for the reasons discussed above, the Board finds that the Veteran is not entitled to a compensable disability evaluation from October 23, 2008, forward, under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" because no facet other than subjective symptoms was classified at an impairment level of "1" during any part of the rating period on appeal from October 23, 2008, forward, and the Veteran has already been separately compensated for his subjective symptoms.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board notes that the Veteran reported symptoms of tinnitus, for which service connection has already been granted.  In addition, he reported hearing loss.  However, the Board denied service connection for hearing loss in both ears in its August 2010 decision.  Thus, a separate rating is not warranted for hearing loss. 

In addition, the Veteran continued to report numbness and tingling in the right hand.  However, the June 2011 VA peripheral nerves examiner noted that the right hand symptoms were attributed to low levels of vitamin B12 in 2007 when symptoms were first observed, and that the symptoms were intermittent.  Moreover, as noted above, the Board denied service connection for a right hand disability in its August 2010 decision.  

Finally, the evidence does not demonstrate motor or sensory dysfunction (other than the right hand symptoms for which service connection has been denied), visual impairment, loss of sense of smell and taste, gait or coordination problems, speech or other communication difficulties, dysarthria, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, or endocrine dysfunctions.   Although seizures were suggested as a differential diagnosis by one clinician based on the Veteran's symptoms of vertigo and nausea, that diagnosis has not been confirmed, and, moreover, the Veteran has been compensated for the symptoms upon which that differential diagnosis was based.  

Based on the medical evidence of record, the Board can find no other physical disability resulting from the Veteran's hydrocephalus that requires a separate compensable rating under the appropriate diagnostic code. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report his observable symptoms.  Layno, 6 Vet. App. at 469-70.  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, the Board finds that the VA examination and clinical reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that he is entitled to a higher disability rating. 

Initial Compensable Rating for Hypertension

Next, the Veteran contends that he is entitled an initial compensable disability rating for his service-connected hypertension.  His hypertension has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which addresses hypertensive vascular disease, including hypertension and isolated systolic hypertension.  Under this diagnostic code, a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is assigned when diastolic pressure is predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of an initial compensable disability rating for hypertension.  

Reviewing the evidence relevant to the rating period on appeal, the Veteran was afforded a VA examination in August 2007.  He stated he was not taking any medication for his hypertension and that the condition had improved since its onset in 2004.  Blood pressure readings were 122/75, 118/70, and 108/66.  The VA examiner concluded that hypertension was no longer present.  

A March 2010 VA treatment note indicates that the Veteran started taking Linosipril for his hypertension, and his blood pressure was recorded at 136/95.

In January 2011, his blood pressure reading was 122/74.  

The Veteran was afforded another VA examination in May 2011.  He reported that his blood pressure was fairly controlled and he had no complaints.  Blood pressure readings were 134/93, 134/87, and 132/82.  The VA examiner noted that continuous medication was required for hypertension.

The Veteran was afforded another VA examination in April 2013.  He reported no symptoms related to elevated blood pressure.  Blood pressure readings were 136/92, 133/88, and 135/90.  The VA examiner noted that diastolic blood pressure readings were not at 100 or more, and that hypertension had no impact on the Veteran's ability to work.  

A May 2014 VA treatment note records a blood pressure reading of 136/77, and an April 2014 VA treatment note records a blood pressure reading of 114/73.  

In this case, for the entire initial rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Indeed, the highest diastolic pressure reading has been 95, and the highest systolic pressure reading has been 136 during the rating period on appeal.  Moreover, despite the fact that continuous medication is required, his diastolic pressure reading has never even reached 100 at any time during the course of the rating period on appeal.  Thus, the weight of the evidence is against a grant of an initial compensable disability rating for hypertension.

The Board has also reviewed alternative diagnostic codes and finds that none are applicable.  Therefore, an increased rating cannot be assigned under any alternative cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122 (2013). 

To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's hydrocephalus or hypertension.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's hydrocephalus manifested in symptoms including headaches, vertigo, dizziness, nausea, and lightheadedness.  The schedular criteria for rating the analogous disability of residuals of TBI (38 C.F.R. § 4.124a, Diagnostic Code 8045) specifically provide for ratings based on the presence of cognitive, emotional/behavioral, and physical symptoms such as those described by the Veteran, and even provide for more severe symptomatology.  In this case, comparing the Veteran's disability level and symptomatology of hydrocephalus to the rating schedule, the degree of disability caused by the hydrocephalus throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The Veteran's hypertension has manifested systolic pressure readings predominantly below 160 and diastolic pressure readings below 100, and requires medication.  The schedular criteria for rating hypertension (38 C.F.R. § 4.124a, Diagnostic Code 7101) specifically provide for ratings based on blood pressure readings in excess of those observed in this Veteran, on the need for medication, and provide for even more severe symptomatology.  In this case, comparing the Veteran's disability level and symptomatology of hypertension to the rating schedule, the degree of disability caused by the hypertension throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Indeed, the 2013 VA examiner noted that the Veteran's occupational functioning was very high, and the Veteran has not indicated that he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the hydrocephalus and hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for hydrocephalus and hypertension, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issue of rating the hydrocephalus and hypertension.  VA provided the Veteran with examinations in August 2007, April 2011, May 2011, and April 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  The 2013 VA examinations substantially complied with the Board's August 2012 remand directives.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable disability rating for hydrocephalus with persistent ventriculomegaly is denied.  

An initial compensable disability rating for hypertension is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


